DETAILED ACTION
This Office Action is in response to communications filed 6/30/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended claims 1-20.
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent Claim 1 recites: allocating a number to use when communicating via the back-and-forth anonymous communication between a first client… and a second client…; transmitting a first communication received from the first client… to the second client… using the number such that the first client… remains anonymous to the second client…; and transmitting a second communication received from the second client… to the first client… using the number such that the second client… remains anonymous to the first client… .   This is considered to be an abstract idea, as explained below.  
Under the broadest reasonable interpretation, the limitations of the claim are directed to “certain methods of organizing human activities” and “mental processes” abstract idea groupings. The claimed invention is considered to be within the certain methods of organizing human activity grouping as it contains concepts such as in the form of advertising, marketing, and following rules and instructions.  The claimed invention is performing steps such as allocating/determining/selecting a number data (such as an identifier), a first party sending data including the number data to a second party, and the second party sending data including the number data to the first party.  Essentially, this is not much more than just determining an identifier and sending data back and forth using the identifier.  This is something that humans routinely do and is an activity that humans perform in the contexts of both the business/marketing and social aspects of human society.  This concept is also something that humans have been doing long before computer technology existed, and as such, computer technology is not needed in order to perform the claimed concepts of the invention.  Applicant is merely taking a concept that exists outside of computer technology and attempting to apply it to a computer environment, and is doing so with nothing more than just generic computers/computing components performing generic computing functions. Furthermore, the invention does not include any significant computer technology or recite any sort of technological solution for a problem.  What is being claimed is using/allocating an identifier (data) and then two entities sending data between between each other.  This could essentially be implemented via written mail using a service like the United States Postal Service.  In addition to “certain methods of organizing human activities,” under the broadest reasonable interpretation, the limitations of the claims are also directed to a “mental process.” This is because the concept of the claimed invention can be performed mentally by a human in the mind or by pen and paper.  The claim is essentially just determining/allocating/using an identifier data, and two parties sending data including the identifier data back and forth to each other.  This is something that a human can perform either in the mind or by pen and paper.   For instance, a human can determine an identifier in the mind and then use it in the transmission of data (either verbally or by writing it down) to another person, and visa versa.  A human can easily do this without the need, aid, or using any kind of computers and/or computer technology.  But further, even if a human optionally opted to use computer technology in order to perform and/or implement these steps, at most, all that would be needed would be basic and generic computers performing routine and generic computer functions. Essentially, the basic processing and transmitting of data are steps generally considered to be a mental process because they are things in which a human is able to perform either in the mind or by pen and paper; and steps reciting the basic processing and transmitting of data are the claimed invention recites.  If a claim limitation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Therefore, the claimed invention is considered to fall within the groupings of both: 1) “certain methods of organizing human activity” as the claim limitations involve advertising, marketing activities, as well as the following of rules and/or instructions; and 2) “mental processes” as the claim limitations involve steps that may be performed by a human in the mind or by pen and paper. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  Additional elements recited by the claim include: a first and second “client system” which are the devices communicating data with one another.”  There are no other elements/limitations considered to be an additional element in independent 1.  The recited additional elements are recited at a high-level of generality (i.e. as a generic ”computer processor,” “computer program instructions,” and “computer-readable medium”), and basic generic computer features.  The additional elements of the claim are merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Furthermore, the claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps are merely identifying data, scaling data, and selecting data (receiving, processing, and storing data; electronic recordkeeping; and receiving or transmitting data over a network).  (See Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (See Versata; See also MPEP §2106.07(a)(III)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the additional elements do no more than just generally link the judicial exception to a particular technological environment or field of use.  Further, the claim does not recite any additional elements considered to be significantly more.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to dependent claims 2-7, the limitations are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis for the independent claim above.
Independent Claim 1, and dependent claims 2-7, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).
Claims 8-14 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 1-7 above. The system of independent claim 8 recites “A system comprising: at least a memory and a processor to perform operations comprising…".  It is clear that claim 8 is just the system embodiment of the method of claim 1 and nothing significantly more.  The system at best describes an environment in which to carry out the abstract idea. There are no other elements/limitations considered to be an additional element in independent claim 8, other than those discussed under claim 1 above.
The limitations of dependent claims 9-14 are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis above.
Independent claim 8, and dependent claims 9-14, are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.
Claims 15-20 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 1-7 above. The medium of independent claim 15 recites “One or more computer-readable storage media comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations comprising…".  It is clear that claim 15 is just the medium embodiment of the method of claim 1 and nothing significantly more.  The medium at best describes an environment in which to carry out the abstract idea. There are no other elements/limitations considered to be an additional element in independent claim 15, other than those discussed under claim 1 above.
The limitations of dependent claims 16-20 are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis above.
Independent claim 15, and dependent claims 16-20, are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BurstSMS Non-Patent Literature (see note below) in view of Butina Pre-Grant Publication 2008/0013700 (hereinafter Butina).
Note:  BurstSMS is a single prior art pertaing to BurstSMS service’s website. Because the website is large with many pages, brochures, guides, etc., the BurstSMS prior art reference has been broken down into four smaller parts (hereinafter BurstSMS_Website; BurstSMS_Brochure; BurstSMS_Guide; and BurstSMS_Spam).  This is simply for convienance and ease of referral.  Each of these should be regarded as one single prior art reference (BurstSMS), and not four separate individual references.
In reference to independent claims 1, 8, and 15, prior art BurstSMS teaches:
[claim 1] a method of two-way back-and-forth anonymous communication, the method comprising… (see each document generally; but see at least BurstSMS_Website pages 7, 10; and BurstSMS_Brochure 8);
[claim 8] A system comprising: at least a non-transitory memory and a processor to perform operations comprising… (see each document generally; but see at least BurstSMS_Website pages 7, 10; and BurstSMS_Brochure 8); and
[claim 15] One or more non-transitory computer-readable storage media comprising instructions stored that, responsive to execution by one or more processors, perform operations comprising… [claim 15] (see each document generally; but see at least BurstSMS_Website pages 7, 10; and BurstSMS_Brochure 8);
With respect to claims 1, 8, and 15, BurstSMS further teaches:
allocating a number to use when communicating via the two-way back-and-forth anonymous communication between a first client system and a second client system (see BurstSMS_Website pages 1-3, 6, 7, 9-13; BurstSMS_Brochure pages 6, 7; BurstSMS_Guide pages 10, 17, 18, 27; and BurstSMS_Spam pages 7.  -- Essentially, these pages describe the user/client being able to select and/or allocate a single number to be used in a few ways: dedicated long numbers; shared long numbers; short numbers; or any arbitrary alphanumeric characters. A dedicated number, selected from a pool of available numbers, is theirs as long as they are leasing it, and will allow recipients to reply, and when the lease is over will go back into the pool. A shared long number is similar except other clients using the service may also be using that number, so recipient replies are not dedicated.  Short numbers are smaller easier to remember numbers attached to a shared long number. A client can also choose to use an arbitrary made up alphanumeric name/number as well, but recipients will not be able to reply, only receive.  Each of the above cited pages discuss this, and other aspects of the number/identifier, in small pieces and should be read in context with the rest of the document). 
transmitting a first communication received from the first client system to the second client system using the number such that the first client system remains anonymous to the second client system (see BurstSMS_Website generally; BurstSMS_Brochure generally; BurstSMS_Guide generally; and BurstSMS_Spam generally.  – Specific page citations did not make sense for this step because nearly every page of these BurstSMS documents describe the limitations of this step.  Basically, these documents are describing different aspects and features of the overall BurstSMS system and service itself, which is mostly a service for sending bulk SMS messages (typically for advertising, but can be other purposes), and includes transmitting communications from a first party to a second, and may do so potentially anonymously.  For instance, certain portions of BurstSMS indicate that the client should manually identify themselves in the SMS message in order to comply with certain “SMS Spamming” rules, so the default is anonymity.)
transmitting a second communication received from the second client system to the first client system using the number such that the second [party] remains anonymous to the first client system (see BurstSMS_Website pages 3, 7, 8, 10, 12, 13; BurstSMS_Brochure pages 7; BurstSMS_Guide pages 10, 27; and BurstSMS_Spam pages 7, 8.  – These cited pages describe replies from the recipient users (i.e. the second party), and various features pertaining to the replies, that the user/client (i.e. first party) may receive after sending the first communication).  See paragraph below regarding the previously claimed “second party” compared to the now claimed “second client system.”
As indicated above, prior art BurstSMS describes an intermediary service that provides an SMS number from a pool of numbers to a first party (generally a business) that they can use to text others so that they can remain anonymous second party users (Applicant notes this as well in the Remarks, on pg. 9, paragraph 3).  The second party can reply and remain anonymous but for their cellphone number (Note: cellphone numbers are not like landline numbers, and do not have a user lookup registry available to the public like landline numbers do).  However, Applicant has amended the claim language to now recite that the “second client system” remains anonymous to the first client system, rather than a “second party.” With respect to the “second client system” the user’s cellphone number would, however, act as an identifier to the second client system.  Therefore, while BurstSMS does teach that the second party remains anonymous to the first party and/or client system, BurstSMS does not specifically teach such that the second client system remains anonymous to the first client system.  
Butina teaches transmitting a second communication received from the second client system to the first client system using the number such that the second client system remains anonymous to the first client system (paragraphs 0007 – “A system for forwarding opinions offers consumers a one-point-stop through which they can send their opinions in the same manner to any company/entity while remaining anonymous to companies”; 0015 – “Anonymity--all data which identifies the user (and which is not part of user's opinion), such as phone number, e-mail address etc., is identified by the system with unique user ID number. As such the user remains anonymous while ID number enables companies/entities to get information, which opinions are sent by the same user (thus efficiently helping to monitor and stop any possible abuses) and it also enables the two-way communication between companies and users”; 0023 – “Two-way communication--system enables two-way communication between users who send opinions and companies which receive opinions. The system guarantees anonymity for users while enabling two-way communication between them and the companies by assigning uniquely identifiable ID numbers to users. These ID numbers can be used by companies for two-way communication and notifying users of actions taken on the basis of their opinions”; 0030 – “The system server 102 together with appropriate application(s) enables forwarding of received opinions to appropriate user (consumer) intended companies 106 and two-way anonymous communication between users and these companies.”; 0032 – “when the system 200 receives a reply from the target company and delivers the reply to the consumer 13, system 200 maintains anonymity of the consumer with respect to the target company.”; 0037 – “The invention application ensures appropriate handling of received opinions, including the identification of opinion destination (location), substituting user identification data with unique identification number from database 114 (thus ensuring anonymity of the user towards companies), handling of two-way communication with appropriate replies and appropriate selection of reply communication channel (different opinions and different situations require different replies, different replies require appropriate selection of various communication channels).”).  Thus, prior art BurstSMS discloses a system where the first client system (such as a business) can message second client systems (such as customers) and remain anonymous by utilizing a number from a pool, and prior art Butina discloses a system where second client systems (customers) can reply to a first client system (business) and remain anonymous by utilizing a substituted number.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included both a means for the first client system to remain anonymous (such as BurstSMS discloses) along with a means for the second client system to remain anonymous (such as disclosed in Butina), so that both parties can keep their true identities hidden (unless they wish to reveal), because this could potentially lead unprejudiced replies from the second client system (because they would not know the identify of the first client system), and the second client system would feel that they could give candid replies without any reprisal (such as embarrassment).
In reference to claims 2, 9, and 16, BurstSMS and Butina teach the method of claim 1, the system of claim 8, and the computer-readable storage media of claim 15.  BurstSMS further teaches wherein the number is selected from a pool of available numbers.  (see BurstSMS_Website pages 1-3, 6, 7, 9-13; BurstSMS_Brochure pages 6, 7; BurstSMS_Guide pages 10, 17, 18, 27; and BurstSMS_Spam pages 7.  – BurstSMS has a pool of numbers that they own, and they allow the clients to use shared numbers from the pool, or if the client wants to pay, may select a dedicated number from the pool that is “theirs” until they stop paying the lease (which would then go back into BurstSMS’s pool of available numbers)
In reference to claims 3, 10, and 17, BurstSMS and Butina teach the method of claim 2, the system of claim 9, and the computer-readable storage media of claim 16.  BurstSMS further teaches comprising returning the number to the pool of available numbers.  (see BurstSMS_Website pages 1-3, 6, 7, 9-13; BurstSMS_Brochure pages 6, 7; BurstSMS_Guide pages 10, 17, 18, 27; and BurstSMS_Spam pages 7).
In reference to claims 4 and 11, BurstSMS and Butina teach the method of claim 1, and the system of claim 8.  BurstSMS further teaches wherein the number comprises a single SMS number (see BurstSMS_Website pages 1-3, 6, 7, 9-13; BurstSMS_Brochure pages 6, 7; BurstSMS_Guide pages 10, 17, 18, 27; and BurstSMS_Spam pages 7). 
In reference to claims 5, 12, and 18, BurstSMS and Butina teach the method of claim 1, the system of claim 8, and the computer-readable storage media of claim 15.  BurstSMS further teaches wherein the first communication is received from a personal number of the first client system, and wherein the personal number of the first client system is not exposed via the first communication to the second client system (see BurstSMS_Website pages 1-3, 6, 7, 9-13; BurstSMS_Brochure pages 6, 7; BurstSMS_Guide pages 10, 17, 18, 27; and BurstSMS_Spam pages 7).
In reference to claims 6, 13, and 19, BurstSMS and Butina teach the method of claim 1, the system of claim 8, and the computer-readable storage media of claim 15.  BurstSMS further teaches wherein the number is indicated as a source of the first communication at the second client system, and wherein the number is indicated as a source of the second communication at the first client system (see BurstSMS_Website pages 1-3, 6, 7, 9-13; BurstSMS_Brochure pages 6, 7; BurstSMS_Guide pages 10, 17, 18, 27; and BurstSMS_Spam pages 7).
In reference to claims 7, 14, and 20, BurstSMS and Butina teach the method of claim 1, the system of claim 8, and the computer-readable storage media of claim 15.  BurstSMS further teaches comprising creating a transaction record including a first ID associated with the first client system, a second ID associated with the second client system, and the number (see BurstSMS_Website pages 1-3, 6, 7, 9-13; BurstSMS_Brochure pages 6, 7; BurstSMS_Guide pages 10, 17, 18, 27; and BurstSMS_Spam pages 7).



Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
With respect to Applicant’s arguments pertaining to the §101 rejections:
The §101 rejections based on potentially being interpreted as a signal (the “non-transitory” discussion) have been withdrawn based on Applicant’s newly amended claim language.
However, the §101 rejections pertaining to the “Alice” type subject matter eligibility rejections are still maintained.  These are separate and independent from the signal §101 rejections.  During the interview we discussed how the proposed amendments (which included non-transitory) would overcome the signal §101 rejections, but not the “Alice” §101 rejections.
With respect to Applicant’s arguments pertaining to the §103 rejections:
Based on Applicant’s newly amended claim language, the previous §102 rejections as being anticipated by prior art BurstSMS have been withdrawn.  
However, the claims are now rejected under §103 as being obvious in view of BurstSMS and prior art Butina.  Please see the §103 rejection section above (particularly the independent claims) as this has been updated with new and additional discussion and analysis regarding the currently amended claim language.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
https://www.smsglobal.com	Non-Patent Literature
This is a similar service to BurstSMS, and the website describes similar information as well.
Mumick et al.			Pre-Grant Publication		2008/0004046 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286. The examiner can normally be reached Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G REINHARDT/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682